[Cite as In re B.J., 2022-Ohio-3307.]


                             IN THE COURT OF APPEALS OF OHIO
                                FOURTH APPELLATE DISTRICT
                                      SCIOTO COUNTY

IN THE MATTER OF:                           :

        B.J. AND W.J.,                      : CASE NO. 22CA3991

        Adjudicated Neglected/              :
                                                                   Depe
                                                                   nden
                                                                   t
                                                                   Chil
                                                                   dren
                                                                   .

                                                                   DECI
                                                                   SION
                                                                   &
                                                                   JUDG
                                                                   MENT
                                                                   ENTR
                                                                   Y
                                            :


________________________________________________________________
                           APPEARANCES:

George L. Davis, IV, Portsmouth, Ohio, for Appellant.

Shane A. Tieman, Scioto County Prosecuting Attorney, Jay S.
Willis, Assistant Scioto County Prosecuting Attorney,
Portsmouth, Ohio, for Appellee.
________________________________________________________________
CIVIL CASE FROM COMMON PLEAS COURT, JUVENILE DIVISION
DATE JOURNALIZED:9-14-22
ABELE, J.

        {¶1}     This is an appeal from a Scioto County Common Pleas

Court, Juvenile Division, judgment that granted Scioto County

Children Services Board, appellee herein, temporary custody of

one-year-old B.J. and three-year-old W.J.
    {¶2}   The children’s biological parents, appellants herein,

raise the following assignment of error for review:

           “THE TRIAL COURT PREJUDICIALLY ERRED BY
           ADJUDICATING THE MINOR CHILDREN NEGLECTED
           AND/OR DEPENDENT.”

    {¶3}   On November 16, 2021, appellee filed a complaint that

alleged three-year-old W.J. and ten-month-old B.J. are

“neglected/dependent children” under R.C.

2151.03(A)(2) and R.C. 2151.04(C).   Appellee also requested an

ex parte order placing the children in its temporary custody.

To support its complaint, appellee submitted caseworker Miranda

Howard’s affidavit.   Howard averred that on November 15, 2021,

the agency received a referral that involved B.J.      The referral

indicated that mother brought B.J. to the emergency room, but

she then “took him and fled into the woods.”   Hospital security

personnel located the mother and returned her and the child to

the emergency room.

    {¶4}   Caseworker Howard later visited the hospital and

attempted to speak with mother, but she refused to provide much

information.   The mother stated that she and the children’s

father had argued in a cabin at Shawnee State Park and, as a

result of this argument, she took B.J. and walked away.      The

mother found a ride to the emergency room but fled the hospital

when she “became scared because ‘people with masks were making

noises at her and she does not want in the politics.’”     Howard
                                                                        3
SCIOTO, 22CA3991

further explained that mother became combative --- mother tried

to fight a nurse and bit a security officer.       Medical personnel

restrained the mother and drew blood for an alcohol

concentration test.       The test revealed a .225 BAC.

       {¶5}   Later, sheriff deputies located father and W.J. and

brought them to the hospital.       The father stated that the

family’s vehicle had broken down and he attempted to take B.J.

from mother.       The father claimed that mother told the father

“not to touch her or the child because she did not trust him.”

The father started to walk to the cabin and thought mother

followed him.       When he returned to the cabin, he placed W.J. in

bed.

       {¶6}   Based upon the foregoing allegations, the trial court

awarded appellee temporary emergency custody of the children.

At a probable-cause hearing, the court continued the children in

appellee’s temporary custody.

       {¶7}   At the January 24, 2022 adjudication hearing, Joyce

Ann Nixon testified that, late in the evening of November 15,

2022 she was driving to West Union and noticed a person (mother)

standing in the opposite lane of travel.       When mother waved her

arms and yelled for help, Nixon stopped and asked what she

needed.       The mother told Nixon that she was lost.    Nixon noted
                                                                    4
SCIOTO, 22CA3991

that mother carried a baby and, because of the cold temperature,

Nixon told the mother to enter the vehicle.

    {¶8}    When the mother entered Nixon’s vehicle, she said she

needed to make a phone call.    Nixon, however, informed mother

that the area did not have cell phone service and mother would

need to go to “CCC Camp” to make a call.



    {¶9}    As Nixon drove, she noticed that mother smelled of

alcohol.    The mother also informed Nixon that the baby was ill.

Nixon eventually decided to take the mother and baby to the

hospital.

    {¶10} When they arrived at a stop sign near the hospital,

the mother “jumped up and took off running with the baby and had

the baby by the arm * * * like you would carry a doll.”    Nixon

called security and told the officers that the mother needed

help.

    {¶11} Southern Ohio Medical Center (SOMC) Security Officer

Wendell Sorrell stated that he located mother and baby after

mother departed the hospital and when law enforcement officers

looked for her.    Sorrell found her lying on the ground with the

child in her arms.    He kept watch over the mother until other

hospital personnel convinced the mother to return to the
                                                                     5
SCIOTO, 22CA3991

hospital.

    {¶12} Officer Sorrell indicated that the mother seemed

argumentative with hospital staff, that she slurred her words,

and he believed she was either drug or alcohol impaired.

Sorrell also thought that mother did not hold the baby in a

careful manner and he “kept waiting for her to drop the child.”

Sorrell further explained that he helped restrain the mother so

medical staff could draw blood.    He further stated that while he

restrained the mother’s arm, she bit him.

    {¶13} SOMC Security Officer Jeff Duduit testified that while

in a hospital room with mother and baby, he “was greatly

concerned that [the mother] was going to drop the infant because

she wasn’t supporting the head and was holding it [in] a

dangerous manner.”   Duduit also detected an odor of alcohol and

he remained concerned throughout his encounter that mother would

drop the baby.   A doctor eventually ordered security officers to

remove the baby from the mother.

    {¶14} Officer Duduit also explained that, when medical

personnel tried to ask mother a question, she would not answer

and instead “talk[ed] about things that weren’t related to” the

reason for her and the child’s presence at the hospital.

    {¶15} Portsmouth City Police Officer Timothy Penley stated
                                                                    6
SCIOTO, 22CA3991

that he responded to the hospital around 10:30 p.m. on November

15, 2021. Penley explained that he spoke with father when he

arrived at the hospital.    Penley reported that father informed

him that when the family’s vehicle had broken down, they started

to walk to their destination.

       {¶16} The father further advised Officer Penley that he

thought mother and baby followed him, but later learned they did

not.    The father stated that he continued to walk with W.J. and

returned to their Shawnee Park cabin.    He informed Penley that

mother had been drinking a little, but he was not concerned

about her condition.

       {¶17} Portsmouth City Police Patrolman John Dixon stated

that he arrived at the hospital around the same time as Officer

Penley.    When Patrolman Dixon spoke with mother, he noted that

the mother appeared to be intoxicated and he had concerns that

baby would fall from her arms.

       {¶18} The mother informed Patrolman Dixon that the family

had gone to Shawnee Lodge to order food, but that the parents

had been arguing and their vehicle would not start.    The mother

told Patrolman Dixon that the father and W.J. walked in one

direction and mother and baby walked in the other direction. The

mother advised Patrolman Dixon that she later flagged down Joyce
                                                                     7
SCIOTO, 22CA3991

Nixon’s vehicle and Nixon drove mother to the hospital.

       {¶19} Appellee also presented testimony from other hospital

personnel and all related concern for the child’s well-being due

to mother’s behaviors.

       {¶20} Scioto County Children Services Caseworker Emma

Coldiron testified that she visited the hospital in response to

a referral the agency had received.    Coldiron stated that she

heard father explain that he and mother had argued after their

vehicle became disabled and father tried to take the baby but

mother resisted.    The father indicated that he and W.J. started

to walk toward their cabin and he thought that mother followed

him.

       {¶21} The father explained that, when he arrived at the

cabin and realized that mother did not follow him, he placed

W.J. in bed and remained in the cabin.     The father did not

suggest that he made any effort to locate the mother and the

baby.    He related that although he had no access to a phone or a

vehicle, he had no concern and “figured [the mother had] found

somewhere to go.”    The father did acknowledge that mother had

approximately four drinks during dinner.     He did not believe,

however, that she was intoxicated at the time of their argument.

       {¶22} The trial court asked Caseworker Coldiron to explain
                                                                   8
SCIOTO, 22CA3991

her reasoning for deciding to take emergency custody of the

children rather than letting the father take them home, and she

stated that the mother “was highly intoxicated,” “her behavior

was erratic,” and “she had taken off with her child [who was]

under the age of one.”    Coldiron further indicated that mother

“had [a] history with alcoholism and had several other children

removed from her care.”

     {¶23} After appellants’ counsel objected to Caseworker

Coldiron’s statement regarding the mother’s history, the trial

court asked Coldiron to explain how she knew about mother’s

history of alcoholism and that she had other children removed

from her care.     Coldiron stated that she searched “SACWIS,” a

state database that contains information about child welfare,1

and discovered that mother had an alcohol problem and had

“several” other children removed from her care.     The search

results also indicated that the mother had been “uncooperative

with several other agencies.”

     {¶24} Caseworker Coldiron did clarify that the children

removed from mother’s care had a different biological father

than the father involved in the case at bar.     She stated,



1 The acronym, “SACWIS,” stands for Statewide Automated Child
Welfare Information System.
                                                                    9
SCIOTO, 22CA3991

however, that she “had concerns that [the father] had not

attempted in any way to locate” the mother and the baby.

Coldiron further relayed the following additional concerns: (1)

father did not realize mother and baby had not followed him to

the cabin; (2) father did not discover them missing until he

returned to the cabin; (3) father did not recognize mother’s

serious intoxication; (4) father also appeared to minimize

mother’s level of intoxication displayed during her hospital

encounter; and (5) when father arrived at the hospital at 4:00

a.m., “he did not appear to be concerned that she was

intoxicated with his child.”   After Coldiron’s testimony,

appellee finished presenting its case.

    {¶25} Appellants called Scioto County Sheriff’s Deputy Brian

Nolan to testify.   Nolan explained that he had been assigned the

task of locating the father.   Nolan stated that when he learned

that the family had been staying at cabins at Shawnee Lodge, he

visited the lodge to ask which cabin had been registered to the

family.   He discovered, however, that the family had not

registered to stay in one of the cabins.

    {¶26} Deputy Nolan related that he started to drive around

the area where cabins are located to attempt to find the cabin

where the family had been staying.   Nolan indicated that around
                                                                     10
SCIOTO, 22CA3991

1:30 a.m. or 2:00 a.m., he noticed a baby stroller outside a

cabin and no vehicle nearby.   The deputy thus decided to knock

on the door to determine if the father and W.J. were inside.

    {¶27} Deputy Nolan reported that, after he knocked on the

door, the father responded and opened the door.     Nolan did not

observe any sign of impairment or inebriation, but instead

described father as “[n]ormal.”    Nolan indicated that he also

checked on W.J. and found her asleep in bed.     The deputy looked

around the cabin and found it to be “normal” with “[n]othing out

of the ordinary.”

    {¶28} On cross-examination, Deputy Nolan stated that the

walk from the family’s disabled vehicle to the cabin would have

taken at least 20 to 30 minutes.    When appellee’s attorney asked

the deputy whether the father noticed at any point during his

walk that mother and the baby did not follow him, Nolan

responded that father informed the deputy that the father

thought “she would show up but she never did.”

    {¶29} The father testified and explained that, on the

evening of November 15, 2021, the family had dinner at the lodge

and after dinner, they left in their vehicle to return to their

cabin.   The father related that as they drove down the hill away

from the lodge, their truck stopped.    He explained that he put
                                                                   11
SCIOTO, 22CA3991

the vehicle in neutral and coasted to the bottom of the hill

where he parked (in?) a lot and tried to restart the vehicle.

He could not restart the vehicle, however.

    {¶30} The father advised the court that, at that point, he

and mother had two choices: “sit in the middle of an empty

parking lot all night or go back to the cabin on foot.”      He

indicated that they decided to walk back to the cabin.      The

father reported that he started to walk toward the cabin while

carrying W.J. and he thought the mother followed him.      He

noticed that she may not be “right behind” him, but he thought

she would return to the cabin.    He asked himself, “where else

was she going to go besides back to our cabin?”

    {¶31} The father explained that after he returned to the

cabin, he placed W.J. in bed and waited for mother and baby to

arrive.    When they did not arrive, father explained he “didn’t

know what else to do.”   He thought that by the morning,

“somebody would be making rounds that could [give him] a ride”

so he could go to the family’s residence to obtain their other

vehicle.

    {¶32} The father indicated that when Deputy Nolan arrived,

the father is “pretty sure” that he asked Nolan for a ride to

the hospital.   The father further reflected, however, and
                                                                   12
SCIOTO, 22CA3991

thought that if the deputy drove him to the hospital, the family

would be stranded at the hospital.    The father stated that he

thus asked the deputy to drive him to the residence where the

family’s other car was located.

    {¶33} When the father arrived at the hospital, the

caseworker “wanted to know why [the father] didn’t have any

concern for [his] children.”    The father reported that he “tried

to explain at the time that [he] had absolutely no way to go

anywhere,” “no way to leave,” and “no way to contact anybody.”

He stated: “If my kids’ lives depended on it, I couldn’t have

been there.”    The father additionally revealed that he became

upset to learn that he would not be able to take the children

home.   He testified that the family has a home and that he and

mother meet all of the children’s basic needs.    He further

explained that neither of the children had injuries and both

appeared to be fine.

    {¶34} On cross-examination, the father stated that he and

the children’s mother have been married for about two-and-one-

half years.    He is employed, works from 5:00 a.m. to 3:30 p.m.

during the week, and mother stays home to care for the children.

Although the father agreed that he knew that previously mother

had children removed from her care and that she had issues with
                                                                   13
SCIOTO, 22CA3991

alcohol abuse, he does not believe that mother has an ongoing

alcohol abuse issue.

    {¶35} When appellee’s counsel asked the father about the

events that occurred on November 15, 2021, the father stated

that he did not believe that the mother appeared “unsteady on

her feet” and   did not slur her words, and he did not consider

her to be “unsafe” or “impaired.”    The father related that if he

had believed that mother was “unsafe” or “impaired, he “wouldn’t

have let her take the baby.”    The father did agree, however,

that the temperature that night hovered around 40 degrees

Fahrenheit and that he thus tried to walk quickly.

    {¶36} The trial court asked the father whether he had a

flashlight in the vehicle that he could have used to help

illuminate the walk to the cabin.    The father stated that he

normally keeps one in his console, but did not find it on the

night in question.     The court asked whether he and mother had

cell phones, and he stated that they did not.    The father also

agreed that he did not look behind to ensure that the mother and

the baby followed him and that he regrets that decision.    He

explained that he had “assumed that she was following me.”

    {¶37} The father believes that it took him approximately 20

minutes to walk to the cabin.    He stated that none of the family
                                                                     14
SCIOTO, 22CA3991

members had been wearing a jacket because they did not plan to

be outside for any significant length of time.    The father also

agreed with the court that the family could have walked to the

lodge and ask for help, but he explained that the walk is steep

and it would have been challenging.     He thought that walking to

the cabin would be easier.

    {¶38} On March 8, 2022, the trial court adjudicated the

children “negl[ected]/dependent” because the parents failed to

provide proper care for the children.    After their car broke

down while driving away from Shawnee Lodge, the parents chose to

walk along a dark, curvy road on a cold night while the mother

was extremely intoxicated.   The court determined that the

parents should have known that, given the remote location, cell

phone service would have been unavailable.    The court

additionally pointed out that the parents could have walked to

the lodge, which had working telephones along with individuals

who could provide any needed help.    The court further found that

the mother handled the baby in a dangerous and careless manner.

The court thus concluded that “the children were endangered by

their parents by their choices” and

    the children are negligent/dependent [sic] as alleged in
    the complaint because the children lacked adequate
    parental care because of the fault of the child’s
    parents; because the parents neglected to provide proper
                                                                     15
SCIOTO, 22CA3991

    care necessary for the children’s well-being; because
    the parents’ omissions threatened to harm the children;
    because the children lacked adequate parental care
    because of the intoxication of their mother and the poor
    choices made by her and the father; because the
    environment was such as to warrant the State, in the
    interest   of  the   child,   to  assume   the   child’s
    guardianship.

The court subsequently entered a dispositional order that placed

the children in appellee’s temporary custody.     This appeal

followed.

    {¶39} In their sole assignment of error, appellants assert

that the trial court erred by adjudicating the children

neglected and/or dependent.   In particular, they contend that

appellee failed to present clear and convincing evidence to show

that the children are neglected or dependent.     Appellants claim

that the court based its decision upon “one bad night” and that

the court failed to consider appellants’ overall care of the

children.   Appellants assert that neither child suffered harm

and they received proper care.   They further note that appellee

failed to present any evidence regarding the conditions of the

family’s home and that appellee relied solely upon the conduct

that occurred during “a weekend family outing.”

                                 A

    {¶40} Generally, a reviewing court will not disturb a trial

court’s abuse, neglect, or dependency adjudication unless the
                                                                  16
SCIOTO, 22CA3991

decision is against the manifest weight of the evidence.    In re

W.M., 6th Dist. Lucas No. {48}L-22-1016, 2022-Ohio-1978, ¶ 38;

In re M.H., 9th Dist. Wayne No. 09CA0028, 2009-Ohio-6911, ¶ 14;

see In re B.E., 4th Dist. Highland No. 13CA26, 2014-Ohio-3178, ¶

27 (applying manifest-weight-of-the-evidence standard in the

permanent-custody context).

         “Weight of the evidence concerns ‘the inclination
    of the greater amount of credible evidence, offered in
    a trial, to support one side of the issue rather than
    the other. It indicates clearly to the jury that the
    party having the burden of proof will be entitled to
    their verdict, if, on weighing the evidence in their
    minds, they shall find the greater amount of credible
    evidence sustains the issue which is to be established
    before them. Weight is not a question of mathematics,
    but depends on its effect in inducing belief.’”

Eastley v. Volkman, 132 Ohio St.3d 328, 2012-Ohio-2179, 972

N.E.2d 517, ¶ 12, quoting State v. Thompkins, 78 Ohio St.3d 380,

387, 678 N.E.2d 541 (1997), quoting Black’s Law Dictionary 1594

(6th Ed.1990).

    {¶41} When an appellate court reviews whether a trial

court’s decision is against the manifest weight of the evidence,

the court


    “‘weighs the evidence and all reasonable inferences,
    considers the credibility of witnesses and determines
    whether in resolving conflicts in the evidence, the
    [finder of fact] clearly lost its way and created such
    a manifest miscarriage of justice that the [judgment]
    must be reversed and a new trial ordered.’”
                                                                  17
SCIOTO, 22CA3991


Eastley at ¶ 20, quoting Tewarson v. Simon, 141 Ohio App.3d 103,

115, 750 N.E.2d 176 (9th Dist.2001), quoting Thompkins, 78 Ohio

St.3d at 387, quoting State v. Martin, 20 Ohio App.3d 172, 175,

485 N.E.2d 717 (1st Dist.1983); accord In re Pittman, 9th Dist.

Summit No. 20894, 2002-Ohio-2208, ¶¶ 23-24.   We further observe,

however, that issues that relate to the credibility of witnesses

and the weight to be given the evidence are primarily for the

trier of fact.   As the court explained in Seasons Coal Co. v.

Cleveland, 10 Ohio St.3d 77, 80, 461 N.E.2d 1273 (1984):

     The underlying rationale of giving deference to the
     findings of the trial court rests with the knowledge
     that the trial judge is best able to view the witnesses
     and observe their demeanor, gestures and voice
     inflections, and use these observations in weighing the
     credibility of the proffered testimony.

     {¶42} Moreover, deferring to the trial court on matters of

credibility is “crucial in a child custody case, where there may

be much evident in the parties’ demeanor and attitude that does

not translate to the record well (Emphasis sic).”   Davis v.

Flickinger, 77 Ohio St.3d 415, 419, 674 N.E.2d 1159 (1997);

accord In re Christian, 4th Dist. No. 04CA10, 2004-Ohio-3146, ¶

7.

     {¶43} The question that an appellate court must resolve when

reviewing an abuse, neglect, or dependency adjudication under
                                                                   18
SCIOTO, 22CA3991

the manifest-weight-of-the-evidence standard is “whether the

juvenile court’s findings * * * were supported by clear and

convincing evidence.”   In re K.H., 119 Ohio St.3d 538, 2008-

Ohio-4825, 895 N.E.2d 809, ¶ 43; accord R.C. 2151.35(A)(1) (at

an adjudicatory hearing court must determine, by clear and

convincing evidence, whether child is abused, neglected, or

dependent).   “Clear and convincing evidence” is:

    the measure or degree of proof that will produce in the
    mind of the trier of fact a firm belief or conviction as
    to the allegations sought to be established. It is
    intermediate, being more than a mere preponderance, but
    not to the extent of such certainty as required beyond
    a reasonable doubt as in criminal cases. It does not
    mean clear and unequivocal.

In re Estate of Haynes, 25 Ohio St.3d 101, 103-04, 495 N.E.2d 23

(1986).   In determining whether a trial court based its decision

upon clear and convincing evidence, “a reviewing court will

examine the record to determine whether the trier of facts had

sufficient evidence before it to satisfy the requisite degree of

proof.”   State v. Schiebel, 55 Ohio St.3d 71, 74, 564 N.E.2d 54

(1990); accord In re Holcomb, 18 Ohio St.3d 361, 368, 481 N.E.2d

613 (1985), citing Cross v. Ledford, 161 Ohio St. 469, 120

N.E.2d 118 (1954) (“Once the clear and convincing standard has

been met to the satisfaction of the [trial] court, the reviewing

court must examine the record and determine if the trier of fact
                                                                  19
SCIOTO, 22CA3991

had sufficient evidence before it to satisfy this burden of

proof.”); In re Adoption of Lay, 25 Ohio St.3d 41, 42-43, 495

N.E.2d 9 (1986).     Cf. In re Adoption of Masa, 23 Ohio St.3d 163,

165, 492 N.E.2d 140 (1986) (whether a fact has been “proven by

clear and convincing evidence in a particular case is a

determination for the [trial] court and will not be disturbed on

appeal unless such determination is against the manifest weight

of the evidence”).

    {¶44} Thus, if a children services agency presented

competent and credible evidence upon which the trier of fact

reasonably could have formed a firm belief that the child at

issue is abused, neglected, or dependent, the court’s decision

is not against the manifest weight of the evidence.     In re B.S.,

6th Dist. Erie No. E-19-052, 2020-Ohio-6775, ¶ 62 (applying

manifest-weight-of-the-evidence standard in abuse, neglect, and

dependency context); see In re R.M., 2013-Ohio-3588, 997 N.E.2d

169, ¶ 62 (4th Dist.) (discussing manifest-weight-of-the-

evidence standard in the permanent-custody context).



    {¶45} Once a reviewing court finishes its examination, the

judgment may be reversed only if it appears that the factfinder,

when resolving the conflicts in evidence, “‘clearly lost its way
                                                                  20
SCIOTO, 22CA3991

and created such a manifest miscarriage of justice that the

[judgment] must be reversed and a new trial ordered.’”

Thompkins, 78 Ohio St.3d at 387, quoting State v. Martin, 20

Ohio App.3d 172, 175, 485 N.E.2d 717 (1st Dist.1983).     A

reviewing court should find a trial court’s abuse, neglect, or

dependency decision against the manifest weight of the evidence

only in the “‘exceptional case in which the evidence weighs

heavily against the [decision].’”    Id., quoting Martin, 20 Ohio

App.3d at 175; accord State v. Lindsey, 87 Ohio St.3d 479, 483,

721 N.E.2d 995 (2000).

                                 B

    {¶46} We recognize that “parents’ interest in the care,

custody, and control of their children ‘is perhaps the oldest of

the fundamental liberty interests recognized by th[e United

States Supreme] Court.’”   In re B.C., 141 Ohio St.3d 55, 2014-

Ohio-4558, 21 N.E.3d 308, ¶ 19, quoting Troxel v. Granville, 530

U.S. 57, 65, 120 S.Ct. 2054, 147 L.Ed.2d 49 (2000).     Indeed, the

right to raise one’s “child is an ‘essential’ and ‘basic’ civil

right.”   In re Murray, 52 Ohio St.3d 155, 157, 556 N.E.2d 1169

(1990); accord In re Hayes, 79 Ohio St.3d 46, 48, 679 N.E.2d 680

(1997); see Santosky v. Kramer, 455 U.S. 745, 753, 102 S.Ct.

1388, 71 L.Ed.2d 599 (1982) (“natural parents have a fundamental
                                                                     21
SCIOTO, 22CA3991

right to the care and custody of their children”).   Thus,

“parents who are ‘suitable’ have a ‘paramount’ right to the

custody of their children.”   B.C. at ¶ 19, quoting In re

Perales, 52 Ohio St.2d 89, 97, 369 N.E.2d 1047 (1977), citing

Clark v. Bayer, 32 Ohio St. 299, 310 (1877); Murray, 52 Ohio

St.3d at 157.

    {¶47} A parent’s rights, however, are not absolute.      In re

D.A., 113 Ohio St.3d 88, 2007-Ohio-1105, 862 N.E.2d 829, ¶ 11.

“The constitutional right to raise one’s children does not

include a right to abuse, exploit, or neglect them, nor is there

a right to permit others to do so.”   In re K.H., 119 Ohio St.3d

538, 2008-Ohio-4825, 895 N.E.2d 809, ¶ 40.   Consequently, “‘the

natural rights of a parent * * * are always subject to the

ultimate welfare of the child, which is the polestar or

controlling principle to be observed.’”   In re Cunningham, 59

Ohio St.2d 100, 106, 391 N.E.2d 1034 (1979), quoting In re

R.J.C., 300 So.2d 54, 58 (Fla. App. 1974).   Thus, the State may

intervene when a child’s best interest demands intervention.

D.A. at ¶ 11; In re C.F., 113 Ohio St.3d 73, 2007-Ohio-1104, 862

N.E.2d 816, ¶ 28, citing R.C. 2151.01 (“government has broad

authority to intervene to protect children from abuse and

neglect”).   See generally In re Z.R., 144 Ohio St.3d 380, 2015-
                                                                    22
SCIOTO, 22CA3991

Ohio-3306, 44 N.E.3d 239, ¶ 20, quoting In re T.R., 52 Ohio

St.3d at 15, 556 N.E.2d 439 (noting that “‘[t]he mission of the

juvenile court is to act as an insurer of the welfare of

children and a provider of social and rehabilitative

services’”).

     {¶48} To that end, R.C. 2151.27(A)(1) and (C) authorize a

children services agency to file a complaint requesting

temporary or permanent custody of a child alleged to be abused,

neglected, or dependent.   After an abuse, neglect, or dependency

complaint is filed, R.C. 2151.28(A) requires the court to

schedule an adjudicatory hearing.     At an adjudicatory hearing,

if a court determines, by clear and convincing evidence, that a

child is abused, neglected, or dependent, the court then must

schedule a dispositional hearing and order a disposition

authorized under R.C. 2151.353(A).2    If, however, the court



2 R.C. 2151.353(A) permits trial courts to enter the following
dispositional orders for adjudicated abused, neglected, or
dependent children:

          (1) Place the child in protective supervision;
          (2) Commit the child to the temporary custody of
     any of the following:
          (a) A public children services agency;
          (b) A private child placing agency;
          (c) Either parent;
          (d) A relative residing within or outside the
     state;
                                                                23
SCIOTO, 22CA3991

concludes that the allegations in the complaint have not been

established by clear and convincing evidence, the court must

dismiss the complaint.   R.C. 2151.35(A)(1); Juv.R. 29(F)(1).

    {¶49} In the case sub judice, the trial court determined


         (e) A probation officer for placement in a
    certified foster home;
         (f) Any other person approved by the court.
         (3) Award legal custody of the child to either
    parent or to any other person who, prior to the
    dispositional hearing, files a motion requesting legal
    custody of the child or is identified as a proposed legal
    custodian in a complaint or motion filed prior to the
    dispositional hearing by any party to the proceedings.
    * * *
         * * * *
         (4) Commit the child to the permanent custody of a
    public children services agency or private child placing
    agency, if the court determines in accordance with
    division (E) of section 2151.414 of the Revised Code
    that the child cannot be placed with one of the child's
    parents within a reasonable time or should not be placed
    with either parent and determines in accordance with
    division (D)(1) of section 2151.414 of the Revised Code
    that the permanent commitment is in the best interest of
    the child. * * * *
         (5) Place the child in a planned permanent living
    arrangement with a public children services agency or
    private child placing agency * * *
                    * * * *
         (6) Order the removal from the child’s home until
    further order of the court of the person who committed
    abuse as described in section 2151.031 of the Revised
    Code against the child, who caused or allowed the child
    to suffer neglect as described in section 2151.03 of the
    Revised Code, or who is the parent, guardian, or
    custodian of a child who is adjudicated a dependent child
    and order any person not to have contact with the child
    or the child’s siblings.
                                                                   24
SCIOTO, 22CA3991

that the children are “negl[ected]/dependent” and placed them in

appellee’s temporary custody.   Appellants contend that the trial

court’s neglected and/or dependency finding is against the

manifest weight of the evidence.

     {¶50} For ease of discussion, we first consider appellants’

assertion that the trial court’s dependency adjudication is

against the manifest weight of the evidence.3

                                   C

     {¶51} R.C. 2151.04(C) defines a dependent child as “any

child * * * [w]hose condition or environment is such as to

warrant the state, in the interests of the child, in assuming

the child’s guardianship.”   A dependency inquiry under R.C.

2151.04(C) “focuses exclusively on the child’s situation to

determine whether the child is without proper (or adequate) care

or support.”   In re Riddle, 79 Ohio St.3d 259, 262, 680 N.E.2d

1227, 1230 (1997).   Thus, parental “faults or habits” are not at



3 As we explain infra, the trial court needed to find that the
children are neglected or dependent, not that the children are
neglected and dependent. See R.C. 2151.35(A) (emphasis added)
(if court finds child is “an abused, neglected, or dependent
child,” the court may proceed to disposition); In re Riddle, 79
Ohio St.3d 259, 262, 680 N.E.2d 1227 (1997) (“recogniz[ing] a
distinction between” a dependency allegation and a neglect
allegation).
                                                                   25
SCIOTO, 22CA3991

issue in a dependency case.   Id. at 263.   A court may, however

consider a parent’s conduct if the conduct adversely affects the

child’s condition or environment.   In re Burrell, 58 Ohio St.2d

37, 39, 388 N.E.2d 738 (1979) (parental “conduct is only

significant if it can be demonstrated to have an adverse impact

upon the child sufficiently to warrant state intervention”);

accord In re D.W., 4th Dist. Athens No. 06CA42, 2007-Ohio-2552,

¶ 20.

    {¶52} Furthermore, a trial court need not find that a child

has suffered “actual harm” in order to adjudicate a child

dependent.   In re Y.R., 12th Dist. Warren No. CA2020-09-057,

2021-Ohio-1858, ¶ 60.   Instead, circumstances that suggest a

child’s condition or environment poses “a legitimate risk of

harm may suffice to support a dependency adjudication under R.C.

2151.04(C).”   In re S Children, 1st Dist. Hamilton No. C-170624,

2018-Ohio-2961, ¶ 36, citing In re M.E.G., 10th Dist. Franklin

Nos. 06AP-1256, 06AP-1257, 06AP-1258, 06AP-1259, 06AP-1263,

06AP-1264 and 06AP-1265, 2007-Ohio-4308, ¶ 62 (upholding

dependency adjudication when father sexually abused sibling);

accord Burrell, 58 Ohio St.2d at 39 (state failed to present

sufficient evidence that parental conduct had “a present or

potential detrimental impact”); In re K.R., 9th Dist. Summit No.
                                                                  26
SCIOTO, 22CA3991

29815, 2021-Ohio-495, ¶ 29 and 36 (evidence supported dependency

adjudication when sibling died under suspicious circumstances,

even though no safety hazards observed in the home and

adjudicated dependent child “was not malnourished, was of the

appropriate weight and height for his age, had no bruises, and

did not exhibit any physical or mental health issues”); In re

C.T., 6th Dist. Sandusky No. S-18-005, 2018-Ohio-3823, ¶ 61

(evidence supported dependency finding when mother’s drug use,

failure to address substance abuse, and overdose created an

environment inappropriate for child.).   Additionally, “simply

because a child’s physical needs are being met and a home is

clean does not preclude a juvenile court from finding a child

dependent.”   In re Y.R., 12th Dist. Warren No. CA2020-09-057,

2021-Ohio-1858, ¶ 59, citing In re L.H., 12th Dist. Warren Nos.

CA2018-09-106, and CA2018-09-109, CA2018-09-110, CA2018-09-111,

2019-Ohio-2383, ¶ 47 (affirming dependency finding when agency

had no concerns with home condition and cleanliness, but

children exposed to marijuana use in the home).

    {¶53} We further note that courts must “liberally” interpret

and construe R.C. 2151.04(C) to comport with the overall purpose

of R.C. Chapter 2151:

         To provide for the care, protection, and mental and
    physical development of children subject to Chapter
                                                                  27
SCIOTO, 22CA3991

     2151. of the Revised Code, whenever possible, in a family
     environment, separating the child from the child’s
     parents only when necessary for the child’s welfare or
     in the interests of public safety[.]

R.C. 2151.01(A); accord In re M.W., 12th Dist. Warren No.

CA2020-03-018, 2021-Ohio-1129, ¶ 13, citing L.H. at ¶ 41 (“R.C.

2151.04(C) is to be applied broadly to protect a child’s health,

safety, and welfare.”).

     {¶54} In the case before us, after our review we do not

believe that the trial court’s dependency adjudication is

against the manifest weight of the evidence.4     Instead, we

believe that the record contains ample clear and convincing

evidence to support the trial court’s finding that the

children’s “condition or environment is such as to warrant the

state, in the interests of the child, in assuming the child’s

guardianship.”     R.C. 2151.04(C).   In particular, appellee



4 R.C. 2151.28(L) requires trial courts that find a child to be a
dependent child to

     incorporate that determination into written findings of
     fact and conclusions of law and enter those findings of
     fact and conclusions of law in the record of the case.
     The court shall include in those findings of fact and
     conclusions of law specific findings as to the existence
     of any danger to the child and any underlying family
     problems   that   are   the  basis   for   the   court’s
     determination that the child is a dependent child.
                                                                     28
SCIOTO, 22CA3991

presented evidence that in mid-November 2021, the parents took

their young children to stay (as unregistered guests) at a

Shawnee State Park cabin, then the family left the cabin,

without wearing any jackets or having cell phones, and drove to

dinner at Shawnee Lodge.   The mother apparently consumed

alcoholic beverages during dinner and, after dinner, the family

returned to their vehicle and began to return to their cabin.

Along the way, the vehicle stopped, the father parked the

vehicle, and the parents decided they would not walk to the

lodge where they could ask for assistance, but instead decided

to walk to their cabin with their two young children, even

though no one had an appropriate coat or other covering for

walking about one mile on a chilly November evening.     Moreover,

the parents made this decision with the knowledge that they did

not have cell phones or any way to illuminate their walk along

the dark roadway.   Additionally, the father did not ensure that

the mother and the baby followed him to the cabin.     Instead, the

mother walked a different route and flagged down a passing

motorist, Joyce Ann Nixon, to ask for a ride.   By this point,

the mother was visibly intoxicated.   Nixon drove mother and baby

to the hospital and mother continued to display obvious signs of

intoxication, as well as other erratic behavior.     Medical
                                                                  29
SCIOTO, 22CA3991

personnel also had concerns that mother did not hold the baby

with adequate support and would drop the baby.

    {¶55} Meanwhile, the father returned to the family’s cabin

with the three-year-old child, but failed to realize that mother

had not walked behind him until he returned to the cabin and

discovered that she and the baby were not nearby.   The father,

for the entirety of the approximately 30-minute walk to the

cabin, did not look to ensure that the rest of his family was

safely following behind.

    {¶56} Eventually, a sheriff’s deputy located father and took

him to the hospital.   When father arrived at the hospital, he

did not appear to be overly concerned about mother’s state, or

her ability to care for the baby while in that state.   The

father asserted that he did not believe that the mother was

intoxicated.   However, every other person who observed mother

with the baby that evening believed the mother’s intoxication to

be obvious and her handling of the baby to be dangerous.

Furthermore, mother had a .225 blood-alcohol concentration,

which is almost triple the legal driving limit.   See R.C.

4511.19(A)(1)(b).

    {¶57} Additionally, the agency caseworker testified that she

searched the state database that contained child-welfare records
                                                                    30
SCIOTO, 22CA3991

and learned that mother has an alcohol problem and she

previously had other children removed from her care.     See In re

Matsko, 11th Dist. Lake No. 2006-L-230, 2007-Ohio-2060, ¶ 29

(“[w]hile incidents of intoxication by a parent may be

insufficient to establish her children’s dependency, evidence of

untreated alcoholism or drug addiction can”); In re Nicholas P.,

169 Ohio App.3d 570, 2006-Ohio-6213, 863 N.E.2d 1102, ¶ 17 (6th

Dist.) (“[i]f a parent has ever had a child involuntarily

removed, a subsequently born child may be automatically deemed

‘dependent’ from birth”).     The evidence adduced at the hearing

also showed that father works around eight hours per day and,

during this time, the children are in mother’s care.

    {¶58} Based upon the totality of the clear and convincing

evidence presented at the hearings in the case sub judice, we

believe that the trial court could have properly formed a firm

conviction that the children are dependent.     Even though most of

the evidence concerned the events that occurred during a single

night in November 2021, the events from that night reflect that

the parents exhibited poor decision-making skills and placed

their children at risk.     Moreover, given the parents’ poor

decision-making skills and the mother’s obvious signs of

intoxication (coupled with history of alcohol abuse and other
                                                                     31
SCIOTO, 22CA3991

children’s removal from her care), the trial court justifiably

could have concluded that the parents’ conduct adversely affects

the children’s condition or environment.     If the father did not

believe that the mother was intoxicated during that one November

night, in view of the fact that all of the other witnesses who

observed the mother that night testified that she obviously was

intoxicated and handled the baby in a dangerous method, then the

court could have decided that the father would be unable to

recognize future dangers that the mother’s conduct posed to the

children.

    {¶59} Moreover, even though most of the evidence adduced at

the hearing related to one particular evening, as we frequently

have remarked:     “‘[T]he child does not first have to be put into

a particular environment before a court can determine that [the]

environment is unhealthy or unsafe.    * * * The unfitness of a

parent, guardian or custodian can be predicted by past

history.’”   In re Burchfield, 51 Ohio App.3d 148, 156-57, 555

N.E.2d 325 (4th Dist.1988), quoting In re Bishop, 36 Ohio App.3d

123, 126, 521 N.E.2d 838 (5th Dist.1987) (citations omitted).

    {¶60} In the case at bar, (1) the mother’s history of

alcohol abuse and having children removed from her care, and (2)

the father’s failure to recognize the mother’s level of
                                                                  32
SCIOTO, 22CA3991

intoxication before he let her walk alone, at night on a dark

road and with his ten-month-old child, indicate that the

children’s welfare would be at risk if the court did not

adjudicate the children dependent, and thereby, permit appellee

to intervene.

    {¶61} Furthermore, courts have recognized that:

    “‘*** [A] child should not have to endure the inevitable
    to its great detriment and harm in order to give the
    [parent] an opportunity to prove her suitability. To
    anticipate the future, however, is at most, a difficult
    basis for a judicial determination. The child’s present
    condition and environment is the subject for decision
    not   the   expected   or    anticipated   behavior   of
    unsuitability or unfitness of the [parent]. * * * The
    law does not require the court to experiment with the
    child’s welfare to see if he will suffer great detriment
    or harm.’”

Bishop, 36 Ohio App.3d at 126, quoting In re East, 32 Ohio Misc.

65, 69, 288 N.E.2d 343 (C.P.1972).

    {¶62} Consequently, after our review of the evidence we do

not believe that the trial court’s decision to adjudicate the

children dependent – and thereby permit the state to intervene

in order to protect the children’s welfare – is against the

manifest weight of the evidence.

                                   D

    {¶63} Appellants also contend that the trial court’s neglect

adjudication is against the manifest weight of the evidence.
                                                                   33
SCIOTO, 22CA3991

    {¶64} We believe, however, that any error that the trial

court may have committed by adjudicating the children neglected

constitutes harmless error that we must disregard.   Civ.R. 61

states that we must “disregard any error or defect in the

proceeding which does not affect the substantial rights of the

parties.”   An error affects a party’s substantial rights when

the error is prejudicial, i.e., the error affected the outcome

of the proceeding.   E.g., State v. Jones, 160 Ohio St.3d 314,

2020-Ohio-3051, 156 N.E.3d 872, ¶ 18; State v. Butcher, 4th

Dist. Athens No. 15CA33, 2017-Ohio-1544, ¶ 48; accord Cappara v.

Schibley, 85 Ohio St.3d 403, 408, 709 N.E.2d 117 (1999)

(reviewing court must affirm if “the jury or other trier of the

facts would probably have made the same decision” absent the

error).

    {¶65} In the case at bar, as we previously determined, the

evidence adequately supports a finding under R.C. 2151.04(C)

that the children are dependent.   This finding alone authorized

the trial court to proceed to disposition.   See R.C.

2151.35(A)(1) (listing abuse, neglect, or dependency as

independent alternatives and not requiring more than one finding

to authorize a trial court to proceed to disposition).

Consequently, any additional neglect adjudication is
                                                                  34
SCIOTO, 22CA3991

superfluous.   Moreover, we are unaware of any prejudicial

effects of a superfluous neglect adjudication.   Therefore, any

error that the trial court may have made by adjudicating the

children neglected would be harmless error that we must

disregard.   See R.C. 2501.02 (appellate courts review for

prejudicial error); Civ.R. 61 (courts “must disregard any error

or defect in the proceeding which does not affect the

substantial rights of the parties”); App.R. 12(B) (reviewing

court may reverse trial court’s judgment if it finds prejudicial

error).

    {¶66} Accordingly, based upon the foregoing reasons, we

overrule appellants’ assignment of error and affirm the trial

court’s judgment.

                                                 JUDGMENT AFFIRMED.
SCIOTO, 22CA3991


                                                                  35
                         JUDGMENT ENTRY

    It is ordered that the appeal be affirmed and that appellee

recover of appellants the costs herein taxed.

    The Court finds there were reasonable grounds for this

appeal.

    It is ordered that a special mandate issue out of this

Court directing the Scioto County Common Pleas Court, Juvenile

Division, to carry this judgment into execution.

    A certified copy of this entry shall constitute that

mandate pursuant to Rule 27 of the Rules of Appellate Procedure.

    Hess, J. & Wilkin, J.: Concur in Judgment & Opinion

                                    For the Court




    BY:__________________________
                                       Peter B. Abele, Judge




                        NOTICE TO COUNSEL

     Pursuant to Local Rule No. 14, this document constitutes a
final judgment entry and the time period for further appeal
commences from the date of filing with the clerk.